Citation Nr: 0109625	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-17 183	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


THE ISSUES

1.  Entitlement to financial assistance in the purchase of 
and automobile an adaptive equipment or adaptive equipment 
only.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
loss of use of both lower extremities secondary to service-
connected thrombophlebitis, postoperative, both lower 
extremities.

3.  Entitlement to service connection for residuals of a 
fracture at T-11 with paralysis and loss of use of the lower 
extremities as secondary to service-connected 
thrombophlebitis of the lower extremities with scar ligation 
and with ulcers and edema, bilateral.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1943 to March 1945.

2.	On March 19, 2001 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Houston, 
Texas, that the veteran died on January [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

 


